DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending for examination. Claim 1 is an independent claim.
This Office Action is Non-Final.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 8/9/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. The IDS has been placed in the application file, and the information referred to therein has been considered as to the merits.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The Examiner suggests the following title or similar: “Circuit Device, Display Control System, Electronic Apparatus and Mobile Unit for Securing Reliability of Image Data”

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 4 and 5 use the phrase “fixed data” but the specification does not provide a meaning for this phrase.  Applicants are required to .

Claim Interpretation
	MPEP 2111.01(V) provides a flow chart that indicates the decisions an examiner would follow in order to ascertain  the proper claim interpretation based on the plain meaning definition of Broadest Reasonable Interpretation (BRI).  Using this flow chart, the claim term “icon” ordinary and customary meaning is interpreted as the definition provided in Merriam-Webster dictionary as “a usually pictorial representation: image” (see https://www.merriam-webster.com/dictionary/icon, last visited January 14, 2022).

Priority
Receipt is acknowledged of a certified copy of foreign application JP2018-151830, however the present application does not properly claim priority to the submitted foreign application. MPEP 213.02 recites, in relevant part,:
Pursuant to 35 U.S.C. 119(a), the foreign application must have been filed by the same applicant as the applicant in the United States, or by applicant's legal representatives or assigns. Consistent with longstanding Office policy, this is interpreted to mean that the U.S. and foreign applications must name the same inventor or have at least one joint inventor in common. For example, a right of priority does not exist in the case of an application of sole inventor A in the foreign country and sole inventor B in the United States, even though the two applications may MPEP § 602.09 for more information about joint inventors. See MPEP §§ 602.01(c) and 1412.04 for correction of inventorship.

Applicant’s U.S. application names Mr. Hideki Ogawa as the sole inventor but does not list Mr. Ogawa as an inventor in the corresponding Japanese Foreign application JP2018-151830 to which priority is claimed.  Thus, priority to the Japanese application has not been perfected and does not exist for this U.S. application.

If the certified copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been 
With regards to the time of filing of the certified copy of foreign application, see MPEP 215.02 which states in part:
the time period requirement in 37 CFR 1.55(f)(1) or (f)(2)  does not apply if: 
….
(2) the priority application was filed in a participating foreign intellectual property office, or if a copy of the foreign application was filed in an application subsequently filed in a participating foreign intellectual property office that permits the Office to obtain such a copy, and the Office either receives a copy of the foreign application from the participating foreign intellectual property office or a certified copy of the foreign application during the pendency of the application and before the patent is granted (see 37 CFR 1.55(i)  and MPEP § 215.02(a));

As Applicant has provided the access code for USPTO by which the USPTO can download a copy of the foreign application from the JPO, exception number 2 does apply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 1 “an interface circuit that receives image data” and line 1 “a processing circuit that performs image check processing” the relationship and/or connection between these circuits is unclear and indefinite.  Appropriate correction is required. 
Claims 2-14 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claims 4 and 5 the phrase “fixed data” is indefinite and meaning unclear in the context of the claim read in light of the specification.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuto et al. (WIPO International Publ. No. WO2017/104346 A1, English translation provided by Examiner), hereinafter Kazuto.
Regarding claim 1, Yang teaches:
A circuit device (Kazuto, Abstract, Fig. 1 block 100, pg. 2, paragraph 5) comprising: 
an interface circuit (Kazuto, Fig. 1, blocks 160 and 170, pg. 2, paragraph 5) 
that receives image data (Kazuto, pg. 2, paragraph 6 “the interface unit 160 receives image data”) and 
information for image check (Kazuto, pg. 2, paragraph 9 “the position information of the error detection area” which is information for image check); and 
a processing circuit (Kazuto, pg. 2, paragraph 5, the processing circuit includes control unit 110, image processing unit 120, error detection unit 130, error determination information output unit 140) 
that performs image check processing 
wherein the information for image check (Kazuto, pg. 2, paragraph 9 “the position information of the error detection area” which is information for image check) includes: 
information for designating an image check method (Kazuto, pg. 3, paragraph 4 “error detection method is not limited to CRC … a method such as checksum can be employed”)  
for a region to be subjected to image check (Kazuto, pg. 2, paragraph 9 “the error detection area”, pg. 3, paragraph 6, Fig. 4 shows regions subjected to image check, pg. 4, paragraph 8) and 
position information of the region to be subjected to image check (Kazuto, pg. 2, paragraph 9 “the position information of the error detection area”), and 
the processing circuit performs the image check processing on the image data of the region to be subjected to image check specified by the position information (Kazuto, pg. 4, paragraph 10 “calculates a CRC value in each of the error detection areas AR1 to AR4, and compares the calculated value with an expected value.”), 
using the image check method designated by the designation information (Kazuto, pg. 3, paragraph 4 “error detection method is not limited to CRC … a method such as checksum can be employed”.  Pg. 4, paragraph 10 teaches using CRC image check method).  

Regarding dependent claim 2, Kazuto teaches:
wherein the interface circuit receives an expectation value of the image check processing after receiving the image data (Kazuto, pg. 2, paragraph 9 and pg. 3, paragraph 1.  Also see, pg. 6, paragraph 6 “the interface unit 160 receives image data including error detection data including … expected value information used in error detection.”), and 
the processing circuit performs the image check processing based on the expectation value (Kazuto, pg. 4, paragraph 10 “calculates a CRC value in each of the error detection areas AR1 to AR4, and compares the calculated value with an expected value.”). 

Regarding dependent claim 4, Kazuto teaches:
wherein the interface circuit receives fixed data as the expectation value (Applying the BRI of the term “fixed data” as best understood by the Examiner to be data that is fixed and does not change such as calculated CRC or checksum value for image data.  Kazuto teaches on pg. 3, paragraph 4 use of CRC or checksum for error detection method and pg. 2, paragraph 9 “expected value of CRC in the error detection area”. Pg. 6, paragraph 6 “the interface unit 160 receives image data including error detection data including … expected value information used in error detection.”), and
the processing circuit performs the image check processing by comparing the expectation value with comparison data corresponding to the fixed data (Kazuto, pg. 4, paragraph 10 “calculates a CRC value in .  

Regarding dependent claim 5, Kazuto teaches wherein the image check method is ECC, CRC, checksum, or a fixed data method (As this limitation includes a condition “or”, the Examiner is not required to reject all elements of this limitation, see MPEP 2111.04(II). Kazuto teaches on pg. 3, paragraph 4 use of CRC, checksum or fixed data for error detection method)  in which fixed data is used to perform the image check processing (Kazuto, pg. 3, paragraph 4 and pg. 4, paragraph 10 teaches using CRC, checksum or fixed data image check method).  

Regarding dependent claim 6, Kazuto teaches wherein the information for image check includes: 
information regarding a first image check method for a first region to be subjected to image check (Kazuto, pg. 2, paragraph 9 teaches sending information for CRC image check method, pg. 3, paragraph 4 teaches CRC method.  Multiple regions are taught in Fig. 4, described in pg. 4, paragraphs 8-11, and pg. 5, paragraphs 1-4.), 
first position information of the first region to be subjected to image check (Kazuto, pg. 2, paragraph 9, and pg. 4, paragraph 10 teaches calculating CRC value for first region), 
information regarding a second image check method for a second region to be subjected to image check (Kazuto, pg. 3, paragraph 4 teaches “Note that the error detection method is not limited to CRC …a method such as checksum can be employed” which is a second image check method. Multiple regions are taught in Fig. 4, described in pg. 4, paragraphs 8-11, and pg. 5, paragraphs 1-4.), and 
second position information of the second region to be subjected to image check (Kazuto, second position information for region AR2 taught by Fig. 4 and described in pg. 4, paragraphs 8-11, and pg. 5, paragraphs 1-4.), and 
the processing circuit performs image check on the image data of the first region to be subjected to image check, using the first image check method, and performs image check on the image data of the second region to be subjected to image check, using the second image check method (Kazuto teaches using CRC method for one region and checksum method for another region, pg. 3, paragraph 4 teaches “Note that the error detection method is not limited to CRC …a method such as checksum can be employed”).  

Regarding dependent claim 7, Kazuto teaches:
wherein the interface circuit receives the image data of a display image that includes a first icon and a second icon (Under BRI, the claim term “icon” ordinary and customary meaning is interpreted as a pictorial image and , 
the information for image check includes information regarding a first image check method for a first region to be subjected to image check corresponding to the first icon (Kazuto, pg. 4, paragraph 10 teaches using CRC as first image check method for region AR1), 
first position information of the first region to be subjected to image check (Kazuto, pg. 4, paragraph 9 teaches start points and end points as position information for each of the regions), 
information regarding a second image check method for a second region to be subjected to image check corresponding to the second icon (Kazuto, pg. 3, paragraph 4 “error detection method is not limited to CRC … a method such as checksum can be employed” Second image check method is checksum for second region AR2), and 
second position information of the second region to be subjected to image check (Kazuto, pg. 4, paragraph 9 teaches start points and end points as position information for each of the regions), and 
the processing circuit performs image check on the image data of the first region to be subjected to image check, using the first image check method (Kazuto, pg. 4, paragraph 10 and pg. 5, paragraphs 1-2 for CRC first image check method), and 
performs image check on the image data of the second region to be subjected to image check, using the second image check method (Kazuto, pg. 4, paragraph 10 and pg. 5, paragraphs 1-2 for checksum second image check method).  

Regarding dependent claim 8, Kazuto teaches wherein the first image check method and the second image check method are selected from the image check methods (Kazuto, pg. 3, paragraph 4 “error detection method is not limited to CRC … a method such as checksum can be employed”).  

Regarding dependent claim 9, Kazuto teaches wherein the first image check method is ECC (Kazuto, pg. 3, paragraph 4 teaches  error detection methods are not limited to CRC or checksum. Parity bit is an example of single error correction code and in CRC parity bit can be seen as a special case 1-bit CRC.  So ECC is inherently taught by description of CRC in Kazuto.), and the second image check method is CRC or checksum (Kazuto, pg. 3, paragraph 4 “error detection method is not limited to CRC … a method such as checksum can be employed”).  

Regarding dependent claim 10, Kazuto teaches wherein the first image check method is CRC, and the second image check method is checksum (Kazuto, pg. 3, paragraph 4 “error detection method is not limited to CRC … a method such as checksum can be employed”).  

Regarding dependent claim 11, Kazuto teaches:
wherein the interface circuit receives storage region designation information for designating a storage region of the expectation value, as the information for image check (Kazuto, Figs. 1, 11, and 16 shows register unit 150 including registers for expectation values, see description of Fig. 11 on pg. 13 paragraphs 2-7), and 
the processing circuit acquires the expectation value from the storage region designated by the storage region designation information (Kazuto, Fig. 1 and 11 shows Register unit 150 sending data to error detection unit 130 that is part of processing circuit.  The data includes expectation value from expectation value register, see pg. 13, paragraph 7).  

Regarding dependent claim 12, Kazuto teaches:
A display control system (Kazuto, Fig. 1 display controller 400 and Fig. 17, pg. 20, paragraphs 7, 8) comprising
the circuit device according to claim 1 (Kazuto, see rejection of claim 1 given above, Figs. 1 and 17 show circuit device 100); and 
a processing device that transmits the information for image check and the image data to the circuit device (Kazuto, Fig. 1, processing device 200 described on pg. 2, paragraph 6 processing device transmits image data. Pg. 4, paragraph 10 teaches processing device sending image check information such as CRC value.).  

Regarding dependent claim 13, Kazuto teaches:
An electronic apparatus (Kazuto, Fig. 18 and pg. 20, paragraphs 9-10 teach electronic apparatus ) comprising: 
the circuit device according to claim 1 (Kazuto, see rejection of claim 1 given above, Fig. 18 shows circuit device 100).  

Regarding dependent claim 14, Kazuto teaches:
A mobile unit (Kazuto, Fig. 19 and pg. 21, paragraphs 2-3 shows mobile moving unit) comprising: 
the circuit device according to claim 1 (Kazuto, see rejection of claim 1 given above, Fig. 19 and pg. 21, paragraph 3 “a display device 350 … having the circuit device 100”).  

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim 1.
The following is a statement of reasons for the indication of allowable subject matter:
As to Claims 3, this claims contain allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

3. 	The circuit device according to claim 1, 
wherein the interface circuit receives an expectation value of the image check processing during a horizontal blanking period of the image data, and 
the processing circuit performs the image check processing based on the expectation value.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Szamrej (U.S. Patent No. 5,990,852) teaches duplicate copies of a portion of a display screen may be maintained at two or more computer systems with efficient use of memory, processor and bandwidth resources. The display screens are segmented into a two-dimensional matrix of blocks. A value, such as a CRC, is computed for each of the blocks and stored with a pointer to the corresponding block of the display screen. Changes in the display screen are detected by repeatedly calculating the values and comparing with previously stored values for the corresponding block. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/           Examiner, Art Unit 2114